DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 15/909,815 filed on March 01, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/18/2020 with the associated claims filed on 11/06/2020 responding to the Office action mailed on 09/29/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 8 and 10-28.

Allowable Subject Matter           
Claims 8 and 10-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claim 8, the prior art of record Park (US 2016/0093617) and Song (US forming a capping layer directly on the high-k dielectric layer in the first trench and the second trench, the capping layer comprising one of tantalum nitride and titanium nitride; forming a barrier layer directly on the capping layer, the barrier layer comprising the other of tantalum nitride and titanium nitride; depositing a work function metal layer directly on the barrier layer; after depositing the work function metal layer, depositing a first metal fill layer directly on the work function metal layer in the first trench and the second trench, the first metal fill layer comprising titanium aluminum nitride, wherein the first metal fill layer comprises an atomic concentration of aluminum of between about 3% and about 20%, wherein the first metal fill layer conformally fills the first trench without any seams, wherein the first metal fill layer is deposited by cyclical deposition, the cyclical deposition comprising aluminum sub-cycles and titanium sub-cycles, wherein after depositing the first metal fill layer a region of the second trench interposed between the second spacers remains unfilled, after depositing the first metal fill layer, depositing a second metal fill layer directly on the first metal fill layer, the second metal fill layer comprising tungsten, wherein the second metal fill layer fills the region of the second trench, and TSMP20172552USooPage 2 of 10performing a planarization to level the work function metal layer, the first metal fill layer, and the second metal fill layer, wherein performing the planarization further forms a first transistor over the first semiconductor fin and a second transistor over the second semiconductor fin, wherein the first transistor and the second transistor comprise different threshold voltages, wherein performing the planarization further comprises using an etchant”.
forming a capping layer directly on the high-k gate dielectric layer and directly over the short channel semiconductor fin and the long channel semiconductor fin; after forming the capping layer, forming a barrier layer directly on the capping layer and directly over the short channel semiconductor fin and the long channel semiconductor fin; forming a work function metal layer over the high-k gate dielectric layer and over a top surface of the dielectric layer; after forming the work function metal layer, wherein the titanium aluminum nitride layer is disposed over the top surface of the dielectric layer, the titanium aluminum nitride layer filling a remainder of the first recess, a remaining portion of the second recess being interposed between opposing sidewalls of the dielectric layer, after forming the titanium aluminum nitride layer, forming a metal fill layer over and physically contacting the titanium aluminum nitride layer over the short channel semiconductor fin and over the long channel semiconductor fin, a first portion of the metal fill layer directly over the short channel semiconductor fin being entirely above the top surface of the dielectric TSMP20172552USooPage 4 of 10layer, a second portion of the metal fill layer directly over the long channel semiconductor fin filling the remaining portion of the second recess, the metal fill layer comprising tungsten; and after forming the metal fill layer, performing a planarization to level the high-k gate dielectric layer, the capping layer, the barrier layer, the work function metal layer, wherein performing the planarization further forms a short channel semiconductor device comprising a first threshold voltage and a long channel semiconductor device comprising a second threshold voltage, wherein the first threshold voltage is different from the second threshold voltage”.
after forming the work function metal layer, wherein a second remaining portion of the second recess remains unfilled, the second remaining portion being interposed between opposing sidewalls of the first dielectric layer, wherein a first horizontal portion of the titanium aluminum nitride layer is disposed directly over a top surface of the first dielectric layer; after forming the titanium aluminum nitride layer, wherein a second horizontal portion of the metal fill layer is disposed directly over the first horizontal portion and the top surface of the first dielectric layer; and after forming the metal fill layer, planarizing the high-k dielectric layer, the capping layer, the barrier layer, the work function metal layer, the titanium aluminum nitride layer, and the metal fill layer to have level top surfaces directly over the first semiconductor fin and the second semiconductor fin, wherein after the planarizing, a first fin field-effect transistor (FinFET) comprises the first semiconductor fin and a second FinFET comprises the second semiconductor fin, the first FinFET and the second FinFET having different threshold voltages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814